Citation Nr: 0114757	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-20 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.  

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel






INTRODUCTION

The veteran had active military service from May 1964 to May 
1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO), consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed, and after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case, or within 
the remaining one year period following notification of the 
decision being appealed.  

The present case arises from an August 2000 rating action 
denying the benefits sought on appeal.  A notice of 
disagreement with this decision was received later that 
month, and after a statement of the case was issued, the 
appeal was perfected in September 2000, upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals).  
In due course, the case was forwarded to the Board of 
Veterans' Appeals (Board) in Washington, DC, where it was 
referred to the undersigned for her consideration.


REMAND

The veteran in this case, who served in the artillery branch 
of the Army during his time in service, contends that he has 
a low back disability and right ear hearing loss, both of 
which had their onset in service.  Although the veteran has 
not identified any physician or other medical professional 
from whom he sought treatment for the claimed disabilities 
since service, he points out with respect to his low back 
claim that his service medical records confirm complaints of 
recurrent back pain at that time.  With respect to his 
hearing loss claim, the veteran argues that one must conclude 
that his right ear was subject to the same level of in-
service acoustic trauma as his left ear, and since his left 
ear hearing loss has been service connected, his right ear 
hearing loss should be service connected as well.  

Regarding the veteran's low back claim, it is observed that 
while he has not explicitly stated that he has experienced 
back pain since his time in service, such a contention may be 
reasonably inferred from his application for benefits.  While 
the veteran would not be competent to assert the presence of 
a specific diagnosis to account for his back pain complaints, 
he is obviously competent to declare that he experiences 
pain, to include the duration of that complaint.  Viewing the 
record in this light, it may be reasonably concluded at this 
stage of the claims process, that the veteran has had on-
going back complaints since service.  Accordingly, the Board 
is persuaded that additional development in this matter is 
necessary prior to entering a final determination in this 
claim.  Particularly, the veteran should be examined for VA 
purposes, in order to ascertain whether there is presently a 
current low back disability to account for his low back 
complaints, and whether any such disability is related to the 
veteran's in-service back complaints.  

Such development will also satisfy the enhanced duty to 
assist requirements created by the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law during the pendency of this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 
(2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  Since this change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date, it is applicable to this case.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Further, while it appears that the only additional 
development needed with respect to this issue, is the 
examination requested above, this Remand also will give the 
RO an opportunity to consider whether even further action is 
necessary to comply with the VCAA, since the obligation to 
fulfill that law's duty to assist and notification 
requirements is primarily a function of the RO in the first 
instance.  (Any further determination regarding assistance 
provided the veteran or notice to him should be made in a 
manner consistent with guidance that is provided by the 
Department, including, General Counsel precedent opinions, as 
well as any binding and pertinent court decisions that are 
subsequently issued.)  Moreover, if after the additional 
development has been accomplished, it is the RO's 
determination that service connection for a low back 
disability is not warranted, there will be an opportunity to 
explain this decision in terms consistent with current law.  
(Here, the RO originally denied the claim as not well 
grounded, a basis for a final determination which has been 
eliminated by the VCAA.)  

The rationale for requiring an examination of the veteran for 
purposes of adjudicating his low back claim also applies to 
his hearing loss claim.  Although it is unclear from the 
current record if it was acoustic trauma which resulted in 
the veteran's left ear hearing loss for which service 
connection has been established, to the extent that it was, 
the veteran's contention that his right ear would have been 
exposed to nearly identical acoustic trauma in service, is 
reasonable.  Furthermore, the history of the onset of left 
ear hearing loss the veteran provided to the VA examiner who 
found a left ear hearing impairment when examining the 
veteran in March 2000, was the same history as he provided to 
this examiner concerning his right ear hearing loss.  Since 
this examination also showed the presence of a right ear 
hearing impairment as defined by applicable regulation, 
(38 C.F.R. § 3.385), one could reasonably infer that the 
cause of the veteran's right ear hearing loss was the same as 
for his left ear hearing loss.

Significantly, however, the veteran's service medical records 
showed only the presence of left ear hearing loss, rather 
than right ear hearing loss and the individual who conducted 
the examination for VA purposes did not offer any opinion 
regarding the etiology of the veteran's hearing loss, right 
or left ear.  In view of the enhanced duty to assist as 
created by the VCAA, it is the Board's conclusion that under 
the circumstances of this case, the veteran's claims file 
should be returned to the individual who conducted the March 
2000 examination for VA purposes for an opinion regarding the 
etiology of the veteran's right ear hearing impairment.  

Finally, although the veteran did not respond to the RO's 
November 1999 request for evidence following his initial 
application for benefits received in October 1999, given the 
importance of such records, he should be given another 
opportunity to identify those health care professional who 
treated him for any claimed disability since service, so that 
records of this treatment may be obtained and considered in 
connection with his current claim.  

For the reasons set forth above, this case is being returned 
to the RO for the following:

1.  The RO should contact the veteran and ask him 
to identify those places at which he has received 
any treatment for hearing loss and/or a low back 
disability since service.  After obtaining any 
appropriate authorization, the RO should attempt to 
obtain and associate with the claims file, the 
records of the identified treatment.  

2.  Next, the veteran should be scheduled for an 
examination of his low back, the purpose of which 
is to determine the nature and extent of any 
current low back disability.  In the event a 
current low back disability is diagnosed, the 
examining physician should provide an opinion as to 
its etiology, and in particular, whether or not 
this disability is linked to the veteran's low back 
complaints noted in service.  In rendering this 
opinion, it would be particularly helpful if the 
physician to whom this case is referred, expressed 
his or her view in terms of whether it is 
"unlikely," "likely," or "at least as likely as 
not" that this disability is etiologically related 
to any events in service, and to include a complete 
rationale for the opinions expressed.  The claims 
folder and a copy of this Remand must be made 
available to the examiner prior to the examination 
in order that he or she may review pertinent 
aspects of the veteran's service and medical 
history.  A notation to the effect that this record 
review took place should be included in the 
examination report.

3.  The RO should make separate arrangements to 
have the veteran's claims file referred to the 
individual who examined the veteran for VA purposes 
in March 2000 for hearing loss.  This person should 
review the file, including this Remand and the 
veteran's reported history of noise exposure during 
and after service, make a notation that such review 
took place, and provide a typewritten report in 
which is set forth an opinion as to whether the 
veteran's right ear hearing loss may be 
etiologically related to any events in his military 
service.  It would be particularly useful if this 
person were to phrase her response regarding the 
relationship of right ear hearing loss to service, 
in terms of whether it is "likely," "unlikely" 
or "at least as likely as not."  A complete 
rationale for any opinion offered should be set 
forth in the report provided, together with 
citation to appropriate supporting records.  In the 
event a current examination of the veteran is 
deemed warranted, that should be arranged, 
although, if the veteran fails to report for such 
an examination, the requested opinion based on the 
available records should, nevertheless, still be 
provided.  Likewise, if the individual who 
conducted the examination of the veteran in March 
2000 is not available, the case should be referred 
to another individual knowledgeable in the field of 
hearing loss, who should be requested to provide 
the sought after opinion.  

4.  The RO must also ensure that all notification 
and development actions required by the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475 
have been fully carried out.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures contained 
in sections 3 and 4 of the Act (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107) are fully complied with and satisfied.  For 
further guidance on the processing of this case in 
light of the changes in the law, the RO should 
refer to any pertinent guidance that is provided by 
the Department, including, General Counsel 
precedent opinions, as well as any binding and 
pertinent court decisions that are subsequently 
issued.

5.  Next, the RO should review the evidence of 
record, and enter its determination regarding the 
veteran's claims for service connection.  If any 
decision remains adverse to the veteran, he and his 
representative should be provided a supplemental 
statement of the case which must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent 
to the issues as may be then remaining on appeal.  
After a reasonable period of time in which to 
respond has been provided, the case should be 
returned to the Board for further review. 

Although no further action by the veteran is necessary, until 
otherwise informed, he has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet.App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




